Conviction for burglary, punishment two years in the penitentiary.
The evidence seems amply sufficient to support the verdict and judgment. The complaint made, based on alleged improper argument of the state's attorney, cannot be sustained. It appears from the record that subsequent to his indictment herein but prior to his trial appellant married. His wife was in the courtroom at the time of trial. Reference to the marriage and to his wife was made by appellant's attorney in his argument. In his closing argument the state's attorney said, in substance, that appellant could not hide behind the skirts of his wife; that men had hid behind the skirts of their wives in times of war and evaded draft, etc. Where the evidence is plain, showing the guilt of the accused, and the lowest penalty *Page 394 
is awarded him, this court will not be inclined to reverse for argument which does not appear to have resulted in any prejudice to the accused.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.